The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-40 are presented for examination.
Claims 1-20 are canceled without prejudice.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,308,555, and claims 1-17 of U.S. Patent No. 10,706,469. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same subject matter as the patented claims, but with obvious wording variations such as both sets of claims are drawn to provide coordinating processing requests for execution of a plurality of data processes.
Claims 21-40 of the current application are directed toward receiving signals representing requests for execution of a plurality of data processes, each data process representing at least one trade request for execution by a plurality of computing resources, the plurality of computing resources connected to the at least one processor by at least one communication channel; associating each of the plurality of data processes with a corresponding timing delay which is to elapse before the corresponding data process of the plurality of data processes is provided for execution, wherein the respective timing delay is selected from within a range of timing parameters; and providing to the plurality of computing resources via the at least one communication channel, each of the plurality of data processes for execution by the plurality of computing resources after the corresponding timing delay has elapsed.

Claims 1-20 of U.S. Patent No. 11,308,555 are directed toward receiving signals representing requests for execution of a plurality of data processes, each data process representing at least one trade request for execution by a plurality of computing resources, the plurality of computing resources connected to the at least one processor by at least one communication channel; associating each of the plurality of data processes with a corresponding timing delay which is to elapse before the corresponding data process of the plurality of data processes is provided for execution, each of the corresponding timing delays determined based on a data process class of the respective data processes; and providing to the plurality of computing resources via the at least one communication channel, each of the plurality of data processes for execution by the plurality of computing resources after the corresponding timing delay has elapsed.

Claims 1-17 of U.S. Patent No. 10,706,469 are directed toward receiving signals representing requests for execution of a plurality of data processes, each data process representing at least one trade request for execution by a plurality of computing resources, the plurality of computing resources connected to the at least one processor by at least one communication channel;  associating each of the plurality of data processes with a corresponding timing delay which is to elapse before the corresponding data process of the plurality of data processes is provided for execution, each of the corresponding timing delays determined such that the plurality of data processes are provided for execution in a desired sequence;  and providing to the plurality of computing resources via the at least one communication channel, each of the plurality of data processes for execution by the plurality of computing resources after the corresponding timing delay has elapsed. 

As can be seen there are some differences between the claims; however, the differences are obvious and therefore, the claims are not patentably distinct from one another because the claims of the current application encompass the same subject matter as the patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444